Citation Nr: 1100202	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  06-36 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for posttraumatic stress disorder (PTSD) has 
been received.

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for a respiratory disorder, 
claimed as asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel

INTRODUCTION

The Veteran served on active duty from October 1972 to April 
1975.

A claim for service connection for PTSD was previously denied by 
the RO in August 2002.  Although notified of the denial, the 
Veteran did not appeal.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a May 2006 rating decision in which the RO denied the petition to 
reopen a claim for service connection for PTSD.  In July 2006, 
the Veteran filed a notice of disagreement (NOD).  A statement of 
the case (SOC) was issued in October 2006, and the Veteran filed 
a substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in November 2006.

This appeal also arose from an October 2007 rating decision in 
which the RO, inter alia, denied service connection for asthma.  
In May 2008, the Veteran filed a NOD.  A SOC was issued in August 
2009, and the Veteran filed a substantive appeal in August 2009.

In the October 2006 SOC, the RO addressed the claim for service 
connection for PTSD on the merits.  However, regardless of the 
RO's actions, the Board has a legal duty under 38 U.S.C.A. 
§§ 5108, 7104 (West 2002) to address the question of whether new 
and material evidence has been received to reopen the claim for 
service connection.  That matter goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim on a de 
novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  As the Board must first decide whether new and material 
evidence to reopen the claim has been received-and, in view of 
the Board's favorable decision on the request to reopen-the 
Board has characterized that portion of the appeal involving PTSD 
as encompassing the first two matters set forth on the title 
page.  

In so doing, the Board has considered the recent decision of the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) in Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In 
that decision, the Federal Circuit held that a claim for one 
diagnosed disease or injury cannot be prejudiced by a prior claim 
for a different diagnosed disease or injury.  Rather, the two 
claims must be considered independently.  See Ephraim v. Brown, 
82 F.3d 399 (Fed. Cir. 1996).  In this case, as will be discussed 
below, the Veteran was previously denied service connection for 
PTSD on the basis that there was insufficient evidence that the 
Veteran was actually exposed to an overwhelming environmental 
stress related to his service.  As there was a diagnosis of PTSD 
at the time of the previous final decision, the diagnoses of PTSD 
since that denial cannot constitute a different diagnosed disease 
or injury.

The Board is cognizant of the recent decision of the United 
States Court of Appeals of Veterans Claims (Court) in Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court found 
that the Board erred in not considering the scope of the 
Veteran's claim for service connection for PTSD as including any 
mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record (in that case, diagnoses of anxiety 
disorder and schizoid disorder).  Here, however, the Board finds 
that the Veteran only raised a claim of service connection for 
PTSD and no other psychiatric disorder.  Specifically, the 
Veteran's January 2005 claim referenced only PTSD, and the 
Veteran provided information on stressors that he believes led to 
his PTSD.  Therefore, while the evidence shows that the Veteran 
has also been diagnosed with a depressive disorder, the Board 
finds that the Veteran explicitly limited his claim to one for 
service connection for PTSD, and that is the only psychiatric 
disorder that will be addressed herein.

The Board's decision addressing the request to reopen the claim 
for service connection for PTSD, as well as the claim on the 
merits, is set forth below.  The claim for service connection for 
a respiratory disorder, claimed as asthma, is addressed in the 
remand following the order; that matter is being remanded to the 
RO, via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant when further action, on his part, is 
required.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claims herein decided have been accomplished.

2.  In an August 2002 rating decision, the RO denied service 
connection for PTSD; although notified of the denial in an August 
2002 letter, the Veteran did not initiate an appeal.

3.  Evidence associated with the claims file since the August 
2002 denial is not cumulative and redundant of evidence of record 
at the time of the prior denial, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim for service connection 
for PTSD.

4.  While the Veteran has been diagnosed with PTSD, he did not 
engage in combat with the enemy, and there are no service records 
or other credible evidence that corroborates the occurrence of 
any alleged in-service stressor(s); the record also presents no 
basis for VA to make additional attempts to independently 
corroborate any reported stressor(s).


CONCLUSIONS OF LAW

1.  The August 2002 rating decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105(b) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  As evidence pertinent to the claim for service connection for 
PTSD, received since the RO's August 2002 denial, is new and 
material, the criteria for reopening the claim for service 
connection for PTSD are met.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2010).

3.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Given the Board's favorable disposition of the claim to reopen, 
the Board finds that all notification and development actions 
needed to fairly adjudicate this aspect of the appeal have been 
accomplished.

As regards the claim for service connection, on the notice 
requirements under the VCAA essentially require VA to notify a 
claimant of any evidence that is necessary to substantiate the 
claim(s), as well as the evidence that VA will attempt to obtain 
and which evidence he or she is responsible for providing.  See, 
e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim(s); (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim(s), in accordance with 
38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a March 2005 pre-rating letter, the RO 
provided notice to the Veteran explaining what information and 
evidence was needed to substantiate the claim for service 
connection, what information and evidence must be submitted by 
the appellant, and what information and evidence would be 
obtained by VA.  A March 2006 letter provided the Veteran with 
information pertaining to the assignment of disability ratings 
and effective dates, as well as the type of evidence that impacts 
those determinations.  The May 2006 rating decision reflects the 
initial adjudication of the claim after issuance of this letter.  
Hence, the March 2005 and March 2006 letters-which meet the 
content of notice requirements described in Dingess/Hartman and 
Pelegrini-also meet the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter herein decided.  Pertinent medical evidence 
associated with the claims file consists of service, VA, and 
private treatment records.  The Board finds that no additional RO 
action to further develop the record on the claim for service 
connection for PTSD is warranted. 

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claim, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with this claim.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

II.  New and Material Evidence

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge from service 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

As indicated above, the RO denied the Veteran's claim for service 
connection for PTSD in August 2002.  

The evidence then of record at the time consisted of the 
Veteran's service treatment and personnel records and an August 
2001 VA outpatient treatment record showing a diagnosis of PTSD 
that was related to the Veteran's description of in-service 
traumas related to being in the military police and the stockade.

The basis for the RO's August 2002 denial was that the evidence 
was insufficient to confirm that the Veteran had actually been 
exposed to an overwhelming environmental stress related to 
military service.  The Veteran had been provided with a PTSD 
questionnaire but did not return it.  Therefore, the RO was 
unable to verify the Veteran's stressors.

The Veteran did not initiate an appeal with the August 2002 RO 
decision.  See 38 C.F.R. § 20.200 (2010).  The RO's August 2002 
decision is therefore final as to the evidence then of record, 
and is not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2010).

Under pertinent legal authority, VA may reopen and review a claim 
that has been previously denied if new and material evidence is 
submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

The Veteran sought to reopen his previously denied claim in 
January 2005.  Regarding petitions to reopen filed on or after 
August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decisionmakers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated by 
the regulation cited above, and by judicial case law, "new" 
evidence is that which was not of record at the time of the last 
final disallowance (on any basis) of the claim, and is not 
duplicative or "merely cumulative" of other evidence then of 
record.  This analysis is undertaken by comparing the newly 
received evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is whether it 
is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
Here, the last final denial of the claim is the RO's August 2002 
rating decision.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the claims file since August 2002 
includes January 2005 written statements from the Veteran, in 
which he describes in detail the traumatic events that he contend 
occurred in service.

The Board finds that the above-described evidence provides a 
basis for reopening the claim for service connection for PTSD.

At the time of the August 2002 rating decision, there was 
evidence that the Veteran had been diagnosed with PTSD that was 
noted to have been related to in-service stressors; however, 
there was no evidence of combat service, and the Veteran had not 
provided information regarding his claimed stressors to allow the 
RO to attempt to verify them.  The additionally received written 
statements contain specific events that occurred in service, 
which the Veteran contends led to his PTSD diagnosis.  This was 
the reason for the prior denial of the Veteran's claim.

The Board finds that the evidence is "new" in that it was not 
before agency decisionmakers at the time of the August 2002 final 
denial of the claim for service connection, and is not 
duplicative or cumulative of evidence previously of record.  
Moreover, this evidence is "material" in that it addresses the 
stressors the Veteran contends occurred during service.  Hence, 
this evidence raises a reasonable possibility of substantiating 
the Veteran's claim for service connection for PTSD.  

Under these circumstances, the Board concludes that the criteria 
for reopening the claim for service connection for PTSD are met.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

III.  Service Connection for PTSD

The requirements for establishing service connection for PTSD 
were outlined above.

The Veteran has been diagnosed with PTSD related to service, as 
reflected, for example, in an August 2001 VA outpatient record.  
This diagnosis notwithstanding, the Board finds that this claim 
must nonetheless fail because another essential criterion for 
establishing service connection for PTSD-credible evidence that 
any claimed in-service stressors actually occurred-has not been 
met.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis of 
PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 
359 (1998).  Participation in combat, a determination that is to 
be made on a case-by-case basis, requires that a veteran have 
personally participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or instrumentality.  
See VAOPGCPREC 12-99 (October 18, 1999); Moran v. Principi, 17 
Vet. App. 149 (2003).  See also Sizemore v. Principi, 18 Vet. 
App. 264, 273-74 (2004). 
 
If VA determines that a veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or corroborative 
evidence is required-provided that such testimony is found to be 
"satisfactory," i.e., credible and "consistent with 
circumstances, conditions or hardships of service."  See 38 
U.S.C.A. 1154(b) (West 2002 & Supp. 2010); 38 C.F.R. 3.304(f)(1) 
(2010); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 
 
If, however, the alleged stressor is not combat related, then the 
Veteran's lay testimony, alone, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record must 
contain evidence that corroborates his testimony or statements.  
See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996).  See also Zarycki, 6 Vet. 
App. at 98; Doran v. Brown, 6 Vet. App. 283, 289-290 (1994). 
 
The Veteran has not alleged, and the evidence does not suggest, 
that he engaged in combat with the enemy or that his alleged 
stressor was combat related.  As such, he cannot establish the 
occurrence of a stressor on the basis of his assertions, alone; 
rather, credible evidence corroborating the occurrence his 
claimed in-service stressor is required. 
 
In his written statements and medical records, the Veteran has 
described two stressors.  The Veteran indicated that he worked as 
an MP (military police) and had to recover body parts after a 
child picked up a live grenade, and it exploded.  In a January 
2005 written statement, the Veteran indicated that this incident 
occurred in approximately May 1973.  He stated in a separate 
January 2005 written statement that he went away without leave 
(AWOL) in July 1973 due to this incident.

Second, the Veteran indicated in January 2005 written statements 
that he had a platoon sergeant that told the Veteran that he had 
shot black people in the back of the head while he was in 
Vietnam.  The Veteran indicated that he went AWOL in 1975 due to 
this incident because he felt that, otherwise, he would 
physically harm his platoon sergeant.

The Veteran's service personnel records confirm that he was an 
MP, and that all of his service occurred within the United 
States.  Because the Veteran's stressors do not involve fear of 
hostile military or terrorist activity, the provisions of a 
recent final rule liberalizing, in such circumstances, the 
evidentiary standard for establishing the occurrence of the 
required in-service stressor, do not apply.  See 75 Fed. Reg. 
39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) 
(correcting the effective and applicability dates from July 12, 
2010 to July 13, 2010).

With regard to the two stressors described by the Veteran, only 
the first one is capable of independent verification.  As to the 
second stressor, the Veteran did not provide any names, dates, or 
details.  In any event, the Board notes that anecdotal 
experiences of this type simply cannot be verified independently.  
See Cohen, 10 Vet. App. at 134 ("Anecdotal incidents, although 
they may be true, are not researchable.  In order to be 
researched, incidents must be reported and documented.").  
Hence, RO action to independently verify this claimed in-service 
stressor is not required.  

As regards to the stressor described by the Veteran when he had 
to pick up body parts of a child, the RO found that the Veteran 
had provided enough detail, and the RO submitted the Veteran's 
claimed stressor to the United States Armed Services Center for 
Research of Unit Records (formerly USASCRUR, then CURR).  In a 
May 2006 response, CURR indicated that a search of the 1973 Facts 
on File Yearbook was conducted, and CURR was unable to document 
the incident as described by the Veteran.  The Board finds that 
the information provided to CURR was accurate to those given by 
the Veteran, and there is no new or additional information that 
would require the RO to conduct an additional search.  The 
Veteran also has not submitted any objective evidence to verify 
the occurrence of 

As there is no credible supporting evidence that any claimed in-
service stressor(s) occurred-an essential criterion for 
establishing service connection for PTSD-the Veteran cannot meet 
the requirements of 38 C.F.R. § 3.304(f).  Hence, discussion of 
the remaining criteria for service connection for PTSD set forth 
in the governing regulation is unnecessary.

For all the foregoing reasons, the Board concludes that service 
connection for PTSD must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However,  on these facts, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v Derwinski, 1 Vet. App. at 53-56.



ORDER

As new and material evidence to reopen the claim for service 
connection for PTSD has been received, to this limited extent, 
the appeal is granted.

Service connection for PTSD is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim remaining on appeal is warranted.

VA will provide a medical examination or obtain a medical opinion 
if the record, including lay or medical evidence, contains 
competent evidence of a disability that may be associated with an 
event, injury, or disease that occurred in service, but the 
record does not contain sufficient medical evidence to decide the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining 
whether the evidence "indicates" that there "may" be a nexus 
between a current disability and an in-service event, injury, or 
disease is a low one.  McLendon, 20 Vet. App. at 83.  

A July 2006 VA record shows that the Veteran's treating physician 
reviewed his private hospital and treatment records and gave a 
diagnosis of emphysema.  When asked if it was more likely than 
not that the emphysema may be related to the Veteran's military 
service, the VA physician checked "yes."  As for a reason, the 
VA physician noted environmental exposures in the Midwest during 
active duty.

A November 2006 VA treatment record includes a notation that the 
Veteran smoked one-half pack of cigarettes per day for 30 years.  
He currently smoked one to two cigarettes per day.

In a September 2009 written statement, a VA physician indicated 
that the Veteran had bronchospastic lung disease, which was 
related to the change in climate in 1975 when he was transferred 
to Fort Riley, Kansas, from Fort Dix, New Jersey.

The Board finds that the July 2006 opinion is inadequate because 
the VA physician indicated that the Veteran's emphysema "may" 
be related to service.  This opinion is therefore speculative.  
The September 2009 written statement from a VA physician is also 
inadequate because there is no evidence that the physician 
reviewed any service or medical evidence prior to giving this 
opinion, and the physician did not provide a rationale for his 
conclusion.  Furthermore, neither opinion contemplates or 
discusses the Veteran's 30-year history of cigarette smoking, 
which is documented in the record.

Under these circumstances, the Board finds that an adequate 
medical opinion-based on full consideration of the Veteran's 
documented medical history and assertions, and supported by 
clearly-stated rationale-would be helpful in resolving the claim 
for service connection.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159; McLendon, 20 Vet. App. at 83.

Accordingly, the RO should arrange for the Veteran to undergo VA 
examination, by an appropriate physician, at a VA medical 
facility.  The Veteran is hereby advised that failure to report 
to the scheduled examination, without good cause, may result in 
denial of the claim for service connection for a respiratory 
disorder (as the original claim will be considered on the basis 
of the evidence of record).  See 38 C.F.R. § 3.655.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate family 
member.  If the Veteran fails to report to any scheduled 
examination, the RO should obtain and associate with the claims 
file (a) copy(ies) of the notice(s) of the date and time of the 
examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, to 
ensure that all due process requirements are met and that the 
record before the examiner is complete, the RO should also give 
the Veteran another opportunity to provide information and/or 
evidence pertinent to the claim on appeal.  The RO's letter to 
the Veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant 
statute to clarify that VA may make a decision on a claim before 
the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2010).  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and its 
implementing regulations.  Hence, in addition to the actions 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by the 
VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information and, 
if necessary, authorization to enable it to 
obtain any additional evidence pertinent to 
the claim on appeal that is not currently of 
record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

3.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, the RO 
should arrange for the Veteran to undergo VA 
examination, by an appropriate physician, at 
a VA medical facility.  The entire claims 
file, to include a complete copy of the 
REMAND, must be made available to the 
physician designated to examine the 
Veteran, and the report of examination 
should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the examining 
physician prior to the completion of his or 
her report), and all clinical findings should 
be reported in detail.

The examiner should clearly identify whether 
the Veteran has a current respiratory 
disorder.  Then, with respect to each such 
diagnosed disability, the examiner should 
provide an opinion, consistent with sound 
medical judgment, as to whether it is at 
least as likely as not (i.e., there is a 50 
percent or greater probability) that the 
disability had its onset in or is medically 
related to service.  

In rendering the requested opinion, the 
physician should specifically consider the 
in- and post-service treatment records, as 
well as the Veteran's contentions.

The examiner is asked to specifically 
consider the Veteran's reported history of 
asthma and smoking, and the July 2006 and 
September 2009 opinions from VA physicians.

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and 
associate with the claims file a copy of any 
notice(s) of the date and time of the 
examination sent to him by the pertinent VA 
medical facility.

5.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After accomplishing all requested action, 
as well as any additional action deemed 
warranted by the VCAA, the RO should 
readjudicate the claim on appeal in light of 
all pertinent evidence and legal authority.

7.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC that includes clear reasons 
and bases for all determinations, and afford 
them the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


